Dismissed and Memorandum Opinion filed June 17, 2004








Dismissed and Memorandum Opinion filed June 17, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00156-CV
____________
 
WESTLAKE
VOLUNTEER FIRE DEPARTMENT, INC., SUNDOWN GLEN COMMUNITY ASSOCIATION, INC.,
Appellants
 
V.
 
WEST HARRIS
COUNTY EMERGENCY MEDICAL SERVICES, INC. AND EMERGENCY SERVICE DISTRICT 48,
Appellees
 

 
On Appeal from the
333rd District Court
Harris County,
Texas
Trial Court Cause No.
04‑02057
 

 
M E M O R A N D U M  O
P I N I O N
This is an accelerated appeal from a temporary injunction
signed on February 14, 2004.  The clerk=s record was filed on March 23,
2004.  The reporter=s record was filed on April 13,
2004.  No brief was filed.




On May 13, 2004, this Court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before May 28, 2004, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).
Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 17, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.